IS 44 (Rev. 08/18)

Case 2:21-CV-00310- BMS DEG E o Fae 1/22/21 Page 1 of 38

The J8 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court, This form, approved by the Judicial Conference of the United States in

purpose of initiating the civil docket sheet. (SEH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

eptember 1974, is required for the use of the Clerk of Court for the

 

(a) PLAINTIFFS

The Middle East Forum

(b) County of Residence of First Listed Plaintiff

Philadelphia

(EXCEPT IN U.S, PLAINTIFI’ CASES)

(c) Attorneys (Mirm Name, Address, and Telephone Number)

Sidney L. Gold, Sidney L. Gold & Associates, P.C., 1835 Market Street, Suite 515,

Philadelphia, PA 19103, (215) 569-1999 & Robert A. Davitch, Esquire, Sidkoff, Pincus
and Green, P.C.1101 Market Street, Ste 2700, Philadelphia, PA 19107 (215) 574-0600

DEFENDANTS

NOTE:

Attorneys (if Known)

 

Lisa Reynolds-Barbounis

County of Residence of First Listed Defendant

Philadelphia

UN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

IL. BASIS OF JURISDICTION (Place an “X" in One Box Only)

a

o

{ U.S Government
Plaintiff

2 U.S Government
Defendant

3° Federal Question

(ULS, Government Not a Party)

0 4 Diversity

(Indicate Citizenship of Parnes in lem HD)

 

IV. NATURE OF SUIT (fies an 0x" in One Box Oniy)

(For Diversity Cases Only)

Hl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xin One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State a1 O 1 Incorporated or Principal Place go4a o4
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place os5 085
of Business In Another State
Citizen or Subject of a 0 3 O 3. Foreign Nation o6c O16

Foreign Country

Click here for: Nature o

r Suit Code Descriptions.

 

CONTRACT

TORTS

FORFEITURE/PENALTY

BANKRUPTCY.

  

OTHER STATUTES

 

 

 

 

 

 

O 448 Education

555 Prison Condition

 

 

 

7 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 1 375 False Claims Act
© 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 2! USC 881 |O 423 Withdrawal O 376 Qui Tam (3] USC
O 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OD 820 Copyrights O 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liabitity O 830 Patent 0 450 Commerce
152 Recovery of Defaulted Liability 0) 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 2€ 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY C1 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards D 861 HIA (1395fFh OD 485 Telephone Consumer
IF 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act
0 190 Other Contract Product Liability (1 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(z)) |0) 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Tile XVI 0 850 Securities/Commodities’
1 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability © 751 Family and Medical 1 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |() 790 Other Labor Litigation FEDERAL TAX SULTS O 893 Environmental Matters
© 310 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: O 79t Employee Retirement 0 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee tncome Securily Act or Defendant) Act
O) 230 Rent Lease & Ejectment 0 442 Employment 01 510 Motions to Vacate D0 871 IRS—Third Party 1 896 Arbitration
1 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
© 245 Tort Product Liability Accommodations OF 530 General Act/Review or Appeal of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: G 462 Naturalization Application 1 950 Constitutionality of
0 446 Amer. w/Disabilities -| 540 Mandamus & Other [0 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
o
o

 

 

560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

I

VI. CAUSE OF ACTION

Original 02

Proceeding

VII. REQUESTED IN

COMPLAINT:

Removed from
State Court

Oo 3

 

o

Remanded from
Appellate Court

UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

(See instructions)

0 4 Reinstated or

Reopened

DEMAND $

O 5 Transferred from
Another District
pypecifiy)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

Racketeer Influenced and Corruptions Organizations Act, 18 U.S.C. Sec. 19671 et. seq.

Brief description of cause: . . .

Defendant has committed repeated and ongoing violations of Federal RICO statute.

CHECK IF THIS [IS A CLASS ACTION

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

O Yes AINo

 

IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
01/22/2021 /s/Sidney L. Gold, Esquire Attorney for Plaintiff

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
Case 2:21-cv-00310-BM Fr PaGumepistriFVeShs4e2/21 Page 2 of 38

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff ; The Middle East Forum: 1650 Market St., Suite 3600, Phila., PA 19103

 

 

Address of Defendant: Reynolds-Barbounis: 2601 Pennsylvania Avenue, Suite 1153, Phila., PA 19130

 

1650 Market St., Suite 3600, Phila., PA 19103

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes | No Y
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No Y
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes | No

numbered case pending or within one year previously terminated action of this court?

 

 

 

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No Y
case filed by the same individual?

 

 

 

 

 

| certify that, to my knowledge, the within case Cis / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

parr. 01/22/2021 /s/ Sidney L. Gold, Esq. 21374

A Htorney-al-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

 

CIVIL: (Place a ¥ in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and Al! Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury

Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury
Labor-Management Relations Other Personal Injury (Please specify):
Civil Rights Products Liability

Habeas Corpus Products Liability — Asbestos
. Securities Act(s) Cases . All other Diversity Cases
0. Social Security Review Cases (Please specify): _
1. All other Federal Question Cases

(Please specify): _ Other Statutory Actions / RICO

SOOOOOOOOOO *
DOOODOOOOO »

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, SIDNEY L. GOLD, ESQUIRE

. counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

[ | Relief other than monetary damages is sought.

pate, 01/22/2021 si Sidney L. Gold, Esq. 21374

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5 2018)

 
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 3 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
The Middle East Forum ; CIVIL ACTION

Vv.
Lisa Reynolds-Barbounis

NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) (x )

(f) Standard Management — Cases that do not fall into any one of the other tracks.

 

 

 

01/22/2021 /s/ Sidney L. Gold, Esq. PLAINTIFF

Date Attorney-at-law Attorney for

(215) 569-1999 (215) 569-3870 sqold@discrimlaw.net
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 4 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

THE MIDDLE EAST FORUM i CIVIL ACTION NO.
Plaintiff, :
Vv.
LISA REYNOLDS-BARBOUNIS
Defendant. NON-JURY TRIAL
CIVIL ACTION COMPLAINT

Plaintiff, Tne Middle East Forum (“MEF”), by its counsel, files this Complaint
against Defendant, Lisa Reynolds-Barbounis (“Barbounis”), and avers the following:
I. INTRODUCTION

1. This case involves violations by Barbounis of The Racketeer Influenced
and Corrupt Organizations Act (“RICO”), codified at 18 U.S.C. §1961 ef seq., which
have caused direct substantial economic harm and injury to MEF, her former employer.
For purposes of the RICO statute, Barbounis is a “culpable person” who has engaged in
a “pattern” of “racketeering activity” through her use and control of and/or participation in
the management and operation of MEF, an “enterprise” affecting interstate or foreign
commerce (known herein as the “Schemes’”). As set forth at length herein, Barbounis
furthered and perpetuated the Schemes by committing repeated and continuing acts of
wire fraud and trade secret theft through her use of various forms of written
telecommunications, including the internet, electronic mail, texting, and social media
messaging (individually, “Wire Communication” and collectively, “Wire
Communications”). Barbounis’ unlawful conduct in furtherance of the Schemes, which

occurred over a lengthy period of time when she was employed by MEF, and continued
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 5 of 38

thereafter, poses a real threat that the conduct will be repeated in the future. The
Schemes have included Barbounis’ intentional concealment from MEF of the theft of
MEF funds by an individual with whom she was having an extramarital affair; her
deliberate abandonment of her job assigned duties for MEF, with the hidden goal of
benefiting and enriching herself while MEF continued to pay her salary and benefits;
and her theft and unauthorized appropriation, transmittal, conveyance, delivery and/or
dissemination of confidential information of MEF, including vital trade secrets. MEF did
not discover the existence or the full extent or scope of the Schemes until after
Barbounis had resigned from her employment with MEF in August of 2019, when it did
an investigation of Barbounis and obtained discovery in connection with other litigation
involving MEF and Barbounis (the “Post-Resignation Investigation.”).
ll. PARTIES

2. Barbounis is a resident and citizen of the Commonwealth of Pennsylvania,
living in Philadelphia, Pennsylvania.

oF MEF, a foreign policy think tank, is a 501(c)(3) nonprofit organization and
a legal entity for purposes of RICO, with a primary place of business located at 1650
Market Street, Suite 3600, Philadelphia, PA 19103.

4. Founded in 1994, MEF promotes American interests in the Middle East
and works to protect Western values from Middle Eastern threats through academic

research, media engagement, as well as government and public outreach.
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 6 of 38

lil. JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over this action pursuant to 18
U.S.C. §1964 and 28 U.S.C. §1331.

6. Venue is proper is this judicial district pursuant to 18 U.S.C. §1965 and 28
U.S.C. §1391 because Barbounis is subject to personal jurisdiction in this district and
she resides within this district.

IV. FACTUAL BACKGROUND
A. Barbounis’ employment with MEF

f. On or about October 16, 2017, Barbounis began her employment with
MEF as an Executive Liaison.

8. On or about January 3, 2019, after having worked for MEF as an
Executive Liaison for approximately 15 months, Barbounis was appointed by MEF to the
position of Director of Communications, which she occupied until she resigned from her
employment with MEF on August 7, 2019.

9. In her positions of employment at MEF, Barbounis had fiduciary duties to
MEF, including obligations of loyalty, trust and honesty.

10. | From the inception of her employment with MEF until on or about
November 5, 2018, Barbounis reported to Gregg Roman (“Roman”), Director of MEF.

11. From on or about November 5, 2018 until she resigned from her
employment at MEF on August 7, 2019, Barbounis reported to Dr. Daniel Pipes

(“Pipes”), President of MEF.
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 7 of 38

B. Barbounis’ willful concealment of theft of MEF funds

12. In 2017, MEF began advocating on behalf of Stephen Christopher Yaxley-
Lennon, better known by his alias, Tommy Robinson (“Robinson”), a United Kingdom
(U.K.) based activist’s right to free speech.

13. In the Spring of 2018, Barbounis commenced work on MEF’s behalf in
support of Robinson’s right to expression.

14. Barbounis’ first point of contact in the U.K. with respect to her work for
Robinson was Daniel Thomas (“Thomas”), another U.K.-based activist who was a
Robinson acolyte, and who was organizing a rally in the U.K. to support Robinson, who
had recently been imprisoned for contempt.

15. At the urging of and with the encouragement of Barbounis, MEF paid
Thomas $32,000 (USD), with the explicit understanding that the funds were to be used
exclusively to fund one free speech rally in the U.K. in June of 2018, to support
Robinson (“Robinson Rally”).

16. With that understanding, on or about June 4, 2018, MEF and Thomas
entered into a written contract (“Grant Agreement’) that specifically delineated the
method and means by which the $32,000 was to be spent for the Robinson Rally.

17. The Grant Agreement specifically provided that the entire $32,000 was to
“be used by [Thomas] solely to fund a freedom of conscience event in Westminster
Council, London, United Kingdom on June 8[, 2018] and that Thomas “shall repay to
[MEF] any unused portion of the Grant; and/or any portion of the Grant not used for the

purposes described in [the Grant].”
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 8 of 38

18. The Grant Agreement further provided that MEF “retains the right to
terminate this Grant Agreement and withhold, withdraw, or demand return of the entire
[$32,000] Grant in the event that [Thomas] violates any term or obligation in this
Agreement.”

19. Barbounis, as MEF’s agent and primary contact with Robinson, was at all
relevant times aware of the terms and provisions of the Grant Agreement; that MEF had
paid Thomas $32,000; that the entire sum was to be used exclusively for the purposes
described in the Grant Agreement, that is, to fund the Robinson Rally; and that Thomas
was not entitled to take any of the money for himself or to use it for his own benefit.

20. In an e-mail she sent to her supervisor, Roman, on June 3, 2018,
Barbounis asked Roman for permission to travel to London with an MEF co-worker,
Patricia McNulty (“McNulty”), “to attend the [Robinson] rally and help out;” and Roman
granted Barbounis and McNulty permission to make the trip for that purpose only.

21. Onor about June 8, 2018, Barbounis traveled to London with McNulty to
supervise and attend the Robinson Rally.

22. While in London for the Robinson Rally, Barbounis met Thomas for the
first time.

23. At the time of the Robinson Rally or shortly thereafter, Barbounis became
aware of the fact that of the $32,000 that MEF had paid to Thomas pursuant to the
Grant Agreement, Thomas had stolen or misappropriated a substantial portion of the
money for his own personal use and benefit unrelated to the Robinson Rally (“Thomas’

Theft”).
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 9 of 38

24. In breach of her trust, fiduciary, and loyalty obligations to MEF, Barbounis
willfully failed to disclose to MEF her knowledge of Thomas’ Theft from June 2018 until
she resigned from on August 7, 2019; and Barbounis willfully concealed Thomas’ Theft
from MEF during that period, while assuring Thomas that she would not tell MEF about
it and conspiring with Thomas to keep it a secret from MEF (the “Conspiracy”).

25. In fact, MEF did not discover Thomas’ Theft, Barbounis’ willful
concealment thereof, or the Conspiracy, until it conducted the Post-Resignation
Investigation.

26. MEF learned when it conducted the Post-Resignation !nvestigation that
Barbounis’ deliberate concealment from MEF of Thomas’ Theft, and the Conspiracy,
was motivated by the fact that Barbounis had initiated and continued an extramarital
affair with Thomas after the June 2018 Robinson Rally; and MEF further learned that
Barbounis had returned to the U.K. and Europe on a number of occasions from July
2018 to the Spring of 2019, to pursue and carry on her adulterous relationship with
Thomas (“Thomas Affair’), while MEF was paying her salary and benefits.

27. In furtherance of the Schemes, which included her intentional
concealment from MEF of her knowledge of Thomas’ Theft, the Conspiracy, and the
Thomas Affair, Barbounis sent a Wire Communication to her supervisor, Pipes, on
December 10, 2018, in which Barbounis assured Pipes that she would not “hide things”
from him; and MEF discovered in the Post-Resignation Investigation that this assurance
given to Pipes was false with the intent of perpetuating the Schemes.

28. MEF discovered in the Post-Resignation Investigation that in furtherance

of the Schemes and the Conspiracy, Barbounis had sent Wire Communications to
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 10 of 38

Thomas’ significant other, Kalina “Jazmine” Bishop (“Bishop’), on March 7, 2019, in
which Barbounis admitted to Bishop that Thomas “stole” money from MEF and that she
was “keeping it quiet from MEF.”

29. MEF further discovered in the Post-Resignation Investigation that in
furtherance of the Schemes and the Conspiracy, Barbounis had sent a Wire
Communication to a third party, Benjamin Baird (“Baird”), on June 10, 2019, in which
she acknowledged to Baird that she “knew [Thomas] stole the [$]20,000 from Tommy
[Robinson].”

30. MEF further discovered in the Post-Resignation Investigation that in 2019,
in furtherance of the Schemes and the Conspiracy, Barbounis had sent a Wire
Communication to Aaron Walton (“Walton”), a third party with whom she carried on an
adulterous relationship when she traveled to the U.K. between March 2019 and July
2019, in which she stated to Walton, “I just want to move on from the Danny [Thomas]
stuff’ and “I’m willing to forget the money so he will leave me alone.”

31. Based on the contents of Barbounis’ Wire Communications, MEF does not
presently know exactly how much of the $32,000 Thomas stole from MEF but
regardless of the amount or extent of Thomas’ Theft, under the terms and provisions of
the Grant Agreement, MEF is entitled to a refund of the entire $32,000, which at all
relevant times has been known to Barbounis.

32. In furtherance of the Schemes and the Conspiracy, Barbounis deliberately
concealed from MEF her knowledge of Thomas’ Theft and her involvement in the
Conspiracy from June of 2018 until she resigned from her employment at MEF on

August 7, 2019, and thereafter.
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 11 of 38

Sol In deliberately concealing from MEF her knowledge of Thomas’ Theft of
MEF’s funds, and in participating in the Conspiracy with Thomas to conceal same from
MEF, Barbounis, as MEF’s Executive Liaison and Director of Communications, used,
managed and/or operated MEF as an enterprise for purposes of RICO.

34. As adirect and proximate result of the aspect of the Schemes which
involved Barbounis’ willful and deliberate concealment of Thomas’ Theft and her active
participation in the Conspiracy, MEF has been caused to suffer an economic loss to its
business of $32,000, for which Barbounis is responsible as a co-conspirator; and MEF
has been and will be caused to incur substantial costs of investigation to uncover
Barbounis’ unlawful conduct.

C. Barbounis abandons her job duties for MEF pursuant a plan to work

exclusively with Robinson, to enrich herself, and to pursue the
Thomas Affair

35. Pursuant to the Schemes, while she was an employee of MEF being paid
by MEF, Barbounis returned to the U.K. on anumber of occasions between July 2018
and the Spring of 2019, for the purposes of working for and ingratiating herself with
Robinson pursuant to a plan she had to leave MEF so that she could work exclusively
with Robinson, and continuing the Thomas Affair (the “Plan’); and as alleged herein,
Barbounis used, managed and/or operated MEF as a RICO enterprise to carry out the
Plan.

36. Pursuant to the Schemes, of which the Plan was an integral component,
Barbounis did substantial work for Robinson - unauthorized by MEF - while she was in

the U.S. and in the U.K. in 2018 and 2019, before she resigned from MEF; and she
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 12 of 38

continued to work with Robinson on his political agenda after she left the employment of
MEF, even boasting about it in an interview she gave in October of 2020.

37. From June of 2018, when she conceived the Plan, until August 7, 2019,
and thereafter, Barbounis concealed from MEF the Plan as well as the full extent and
scope of her work for Robinson and her involvement in the Thomas Affair, all the while
as she abandoned her job duties for MEF as she was accepting her salary and benefits
from MEF.

38. The abandonment by Barbounis of her job duties for MEF, along with her
acts of concealment, proximately and directly caused MEF to suffer substantial
economic harm and injury to its business, as described below.

39. Barbounis’ abandonment of her job duties and acts of concealment were
not only a deceitful part of the Schemes but were in flagrant violation of the duties of
trust and loyalty that she owed to MEF.

40. Asaresult of Barbounis’ said acts of concealment and deceit with respect
to the Plan, MEF did not discover the full extent, scope, or intent of the Plan, as it
related to her work for Robinson, until it conducted the Post-Resignation Investigation.

41. Asa further result of Barbounis’ said acts of concealment and deceit with
respect to the Plan, MEF did not discover until it conducted the Post-Resignation
Investigation that Barbounis had traveled to Europe repeatedly in 2018 and 2019, to
pursue the Thomas Affair (as well as her affair with Walton).

42. As set forth below, MEF discovered in the Post-Resignation Investigation
that Barbounis drafted, conveyed, distributed and/or sent numerous Wire

Communications which furthered and perpetuated the Plan.
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 13 of 38

A3. MEF discovered in the Post-Resignation Investigation that on November
6, 2018, in furtherance of the Schemes and the Plan, Barbounis had sent a Wire
Communication to Thomas in which she stated her “sole mission this week [was] getting
Tommy [Robinson] here [to the U.S.].”

44. MEF further discovered in the Post-Resignation Investigation that on
December 7, 2018, in furtherance of the Schemes and the Plan, Barbounis had sent a
Wire Communication to her husband, Vasili Barbounis, in which she stated, “Me and
[A]vi and [T]lommy [Robinson] might start our own thing.”

45. _ By December of 2018, Barbounis’ supervisor at MEF, Pipes, had become
concerned about the extent of Barbounis’ unauthorized work for Robinson that followed
the Robinson Rally, and as a result, Pipes sent written communications to Barbounis on
December 10, 2018, in which Pipes stated, in relevant part:

| have the sense that your position at MEF is distinctly less

important than your activities with Tommy Robinson. This is
not good.

Kk K

[Y]ou can see why, with what the transition and the new job

functions, your taking off for such a long period to do unrelated

work gives me the impression that MEF is a low priority.

Especially as you did not indicate that this will be happening,

nor give me a decision. You just did it.

46. In furtherance of the Schemes and the Plan, Barbounis responded to

Pipes’ December 10, 2018 written communications in a Wire Communication she sent
to Pipes on December 10, 2018, in which she intended to convey to Pipes that her work

with Robinson was a thing of the past, and that she had discontinued such work so that

10
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 14 of 38

she could now focus on her assigned job responsibilities for MEF. As Barbounis stated
in that Wire Communication to Pipes:

| can see why you would feel that way and all | can do is

apologize and do better. The Tommy [Robinson] stuff was

something | was good at. | finally felt like | was contributing.

| can see why it looks the way it does. | guess | got carried

away. | thought | was doing the right thing. Certainly [I] wasn't

trying to neglect MEF or hide things from you.
(Emphasis added to highlight Barbounis’ use of the past tense).

47. Despite the admonition that Barbounis received from Pipes regarding MEF
being “a low priority” for her, and the contents of Barbounis’ December 10, 2018 Wire
Communication to Pipes, MEF discovered in the Post-Resignation Investigation that
pursuant to the Schemes and the Plan, Barbounis had traveled to Brussels, Belgium, on
or about January 28, 2019, and had stayed there until February 5, 2019, to spend time
with Thomas and to continue the Thomas Affair.

48. —_In addition, in flagrant disregard of the written admonition she received
from Pipes on December 10, 2018, MEF discovered in the Post-Resignation
Investigation that in furtherance of the Schemes and the Plan, Barbounis had lied to and
deceived Pipes in her December 10, 2018 Wire Communication about having ended her
work for Robinson in that, on February 19, 2019, Barbounis had sent Wire
Communications on behalf of Robinson to Joel Gehrke (“Gehrke”) and Chris Tomlinson
(‘Tomlinson’), in which she asked Gehrke and Tomlinson if they were interested in
supporting Robinson’s political agenda at an event involving Robinson in the U.K. that
Barbounis and Robinson were organizing and planning.

49. MEF further discovered in the Post-Resignation Investigation that in

furtherance of the Schemes and the Plan, and in further violation of Pipes’ written

11
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 15 of 38

admonition about her activities on behalf of Robinson, as of February of 2019,
Barbounis had accepted the position of Director of Communications for TR.News, an
association or entity established for the purpose of promoting and publicizing Robinson
and his political agenda; and that while on the payroll of MEF, Barbounis had continued
to serve in that capacity for Robinson and TR. News at least until the time she resigned
from her employment with MEF on August 7, 2019.

50. MEF further discovered in the Post-Resignation Investigation that
beginning in February of 2019 and continuing thereafter at least until the time she
resigned from MEF, while on the payroll of MEF, Barbounis had used, managed,
controlled and/or operated TR.News to carry out and facilitate the Schemes and the
Plan.

51. | MEF further discovered in the Post-Resignation Investigation that on
February 27, 2019, in further violation of the written admonition she received from
Pipes, and in furtherance of the Schemes and the Plan, Barbounis had sent a Wire
Communication to a third party, Don Seymour, with a copy to Robinson, identifying
herself as Director of Communications for TR. News.

52. MEF further discovered in the Post-Resignation Investigation that
Barbounis’ work for Robinson, including as Director of Communications for TR.News,
had included frequent communications with Rebel Media (“Rebel”), a conservative
Canadian news and investigation journalism organization founded and controlled by
Ezra Levant (“Levant”), a supporter of Robinson and his political agenda.

53. As of March 2019, Levant was interested in opening a branch of Rebel in

the U.S., and he needed funding for that purpose.

12
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 16 of 38

54. MEF further discovered in the Post-Resignation Investigation that in March
of 2019, in furtherance of the Schemes and the Plan, and while she was on the MEF
payroll, Barbounis had made an agreement with Levant that if Barbounis could find a $1
million donor for Levant to open a branch of Rebel in U.S., Levant would pay Barbounis
a commission in the amount of $100,000, which Barbounis planned to conceal from
MEF so that she could keep the money for herself.

55. MEF further discovered in the Post-Resignation Investigation that in one of
her trips to the U.K., Robinson had introduced Barbounis to Terry Giles (“Giles”), a
wealthy businessman who Barbounis regarded as a potential donor to Levant that
would result in her receiving the $100,000 commission; and that Barbounis had
arranged to meet with Giles and Levant in the U.K. in March of 2019.

56. In furtherance of this aspect of the Schemes — unbeknownst to MEF until it
conducted the Post-Resignation Investigation - Barbounis sent a Wire Communication
to Levant on March 15, 2019, with the subject line, “Terry Giles Proposal’, which
included a proposal for Giles’ funding of a new branch of Rebel, which was to be the
triggering event for Barbounis to be paid the $100,000 commission.

57. — In furtherance of this aspect of the Schemes — unbeknownst to MEF until it
conducted the Post-Resignation Investigation - Barbounis sent a Wire Communication
to Giles on March 18, 2019, with the subject line, “Tommy Robinson and The Rebel.
media’, in which she further pursued the $100,000 commission by mentioning the work
she and Robinson were doing with Rebel in Canada, as well as Levant’s interest in

opening a U.S. branch of Rebel and Levant’s need for funding.

13
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 17 of 38

58. In furtherance of this aspect of the Schemes — unbeknownst to MEF until it
conducted the Post-Resignation Investigation - Barbounis sent Wire Communications to
Giles on March 18 and 19, 2019, with the subject line “Tommy Robinson and The
Rebel. media,” in which she proposed dates and times for a meeting with Giles, Levant
and herself in the U.K. regarding the funding proposal for which Barbounis would be
paid the $100,000 commission.

59. MEF further discovered in the Post-Resignation Investigation that on
March 19, 2019, Barbounis’ co-worker at MEF, McNulty, had sent a Wire
Communication to Barbounis, in which McNulty stated that Barbounis was “going to be
amazing and knock it out of the park and walk away with a $100,000 commission and a
year off.”

60. Barbounis’ attempts to secure the $100,000 commission, which resulted
from Robinson having introduced her to Giles, as well as her communications with Giles
and Levant which included an in-person meeting she had with them and Robinson in
the U.K. on or about March 22, 2019 — not discovered by MEF until it conducted the
Post-Resignation - were in flagrant disregard of her obligations of trust and loyalty to
MEF, and in furtherance of the Schemes.

61. Onor about April 12, 2019, MEF received negative press coverage due to
Barbounis’ ongoing political work for Robinson in violation of the written admonition she
had received from Pipes four months before.

62. Accordingly, on April 15, 2019, Pipes, who as the result of Barbounis’
deliberate concealment, was unaware of the Scheme, the Plan, or the full extent of

Barbounis’ work on behalf of Robinson, sent a written communication to Barbounis in

14
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 18 of 38

which he stated, in part, that “[ijt seems to me that you’re getting too caught up with the
Europe topic at the expense of your internal MEF work.”

63. — In addition, in a written communication that he sent to Barbounis on April
16, 2019, Pipes stated, “Please don’t surprise me with your travels.”

64. MEF discovered in the Post-Resignation Investigation that despite the
April 2019 written instructions she received from Pipes, when Barbounis had taken a trip
to the U.K. in the Spring of 2019, and Pipes had confronted her at that time about the
purpose of the trip, Barbounis had falsely stated to Pipes that it was a vacation with her
children, when the true purpose of the trip was to carry on the Thomas Affair.

65. On or about May 28, 2019, Pipes and MEF learned that in further violation
of Pipes’ directives, Barbounis — while on the payroll of MEF - had recently planned,
operated, and attended three separate rallies for Robinson in the U.K. to support
Robinson and his political agenda; and as a result of that discovery, Pipes sent a written
communication to Barbounis on May 28, 2019, stating, in part, “from now on, you need
express permission from me before engaging in MEF travel and you must also clear
with me any personal travel that includes a political agenda.”

66. Barbounis was aware that her ongoing unauthorized activities on behalf of
Robinson and his political agenda as well as his campaign for a seat in the European
Parliament — unauthorized by MEF - jeopardized MEF’s status as a 501(c)(3)
organization, as MEF is subject to strict legal controls concerning its use of funds and
involvement in political activities.

67. On June 5, 2019, Pipes sent another written communication to Barbounis,

in which he stated, in relevant part:

15
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 19 of 38

[T]he Guardian article from May 17 [, 2019] has a long,
insinuating paragraph about you along with a picture of you.
The clear implication is that MEF supports Tommy Robinson’s
campaign.

This rates as both a surprise and an unwelcomed
complication. The article could entirely disappear but it could
also pop up in the future and make trouble for us. | do not want
potential trouble hanging over us, so [I] am displeased.

You and | have already discussed the matter of your affiliating
MEF too closely with Tommy Robinson and we reached an
informal agreement that you would stay away from his efforts.
Given this development, | am now imposing a formal limitation
on you: No campaign work, even during your private time,
without clearance from me.

68.  Asof June 5, 2019, when Pipes wrote to Barbounis, MEF and Pipes were
unaware of Barbounis’ Plan to leave MEF so that she could work exclusively for
Robinson, or the full extent and scope of her ongoing unauthorized activities on behalf
of Robinson, including her role and activities on behalf of TR.News.

69. MEF discovered in the Post-Resignation Investigation that in furtherance
of the Schemes and the Plan, on or about July 1, 2019, Barbounis had ignored Pipes’
clear instructions by drafting and issuing a Wire Communication on behalf of Robinson,
in the form of press release for Robinson that was widely distributed, which identified
Barbounis as a representative of TR.News, included her contact information, and was
drafted on and sent from MEF’s proprietary software.

70. MEF further discovered in the Post-Resignation Investigation that in
furtherance of the Schemes and the Plan, on or about July 16, 2019, Barbounis had

again disregarded Pipes’ clear instructions by drafting and issuing a Wire

Communication on behalf of Robinson, again utilizing MEF’s proprietary software, in the

16
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 20 of 38

form of a press release that was widely distributed, in which Barbounis identified herself
as Director of Communications for TR.News.

71. As adirect and proximate result of the Schemes, which included the Plan,
Barbounis’ willful abandonment of her job duties for MEF, her ongoing unauthorized
work for Robinson, her intention to enrich herself and her pursuit of the Thomas Affair,
which the Schemes being carried out out over a period of at least 14 months while MEF
was continuing to pay her salary and benefits, MEF has been caused to suffer
substantial economic harm and injury to its business, including a loss of followers,
subscribers and/or donors; Barbounis’ failure to increase publications and media
exposure; her failure to schedule and conduct conference calls with subscribers; her
failure to generate weekly reports; and the loss of other business opportunities; and in
addition, MEF has been and will be caused to incur substantial costs of investigation to
uncover Barbounis’ unlawful conduct.

D. Barbounis’ theft, misappropriation, misuse, and unauthorized use of
MEF confidential information and trade secrets

72. On or about September 25, 2017, MEF entered into a written employment
agreement with Barbounis (the “Employment Agreement’), in which Barbounis agreed
to accept employment with MEF.

73. Inthe Employment Agreement, Barbounis agreed that, as a condition of
her employment at MEF, she would be required to sign a Confidentiality & Non-
Disclosure Agreement (“NDA’).

74. On September 25, 2017, Barbounis signed an acknowledgement that she

had received a copy of MEF’s Personnel Manual.

17
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 21 of 38

75. — Inthe acknowledgement that she signed on September 25, 2017,
Barbounis agreed to abide by the terms and provisions of the MEF Personnel Manual.

76. |The MEF Personnel Manual states, in relevant part, that “[a]ll information
and technology of MEF, the unauthorized disclosure of which would be detrimental to
the interests of MEF (‘MEF Confidential Information’), is solely the property of MEF” and
that “[e]mployees must maintain all MEF Confidential Information in strict confidence
and protect against its disclosure or dissemination.”

77. In accordance with the Employment Agreement, on October 16, 2017,
Barbounis signed the NDA, in which she acknowledged that she would be given access
to MEF Confidential Information including trade secrets during her employment with
MEF.

78. Specifically, in the NDA, Barbounis agreed to “take reasonable measures
to protect the secrecy of and avoid disclosure and unauthorized use of [MEF]
Confidential Information” and that she “shall take at least those measures that it takes to
protect its own most highly confidential information and shall promptly notify MEF of any
misuse or misappropriation of [MEF] Confidential Information of which [she] becomes
aware.”

79. Inthe NDA, Barbounis further agreed not to “disclose any [MEF]
Confidential Information to any third party” without the “prior written consent of MEF.”
The NDA defined “Confidential Information” to include trade secrets such as “[t]he
names and/or addresses . . . utilized by donors (individuals, families and/or foundations)

who provide financial or in-kind support to MEF.”

18
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 22 of 38

80. Onor about January 8, 2019, Barbounis executed a “Bring Your Own
Device Agreement” (“BYODA’), in which she agreed to have her computer (“device”)
password-protected at all times; to ensure that no other persons would have access to
the device or any MEF data including MEF Confidential Information contained therein;
to segregate any MEF data residing on the device: and to not use the device for any
illegal or unlawful purpose; and the BYODA defined MEF data to include MEF
“contacts” and “proprietary information”.

81. Pursuant to the BYODA, Barbounis conducted work for MEF on the device
until she voluntarily resigned from her employment with MEF on August 7, 2019; and
the device contained MEF Confidential Information including trade secrets to which she
was given access as an employee of MEF, including but not limited to MEF’s funding
sources and proposals, fund raising practices, names of donors, donation amounts and
proposals, media member lists, internal strategy documents, and marketing initiatives.

82. In her positions as Executive Liaison and Director of Communications,
MEF, in reliance upon Barbounis’ agreements with and commitments to MEF, granted
Barbounis access to MEF Confidential Information including the trade secrets alleged
herein.

83. MEF discovered in the Post-Resignation Investigation that in furtherance
of the Schemes, Barbounis has repeatedly violated the Employment Agreement, the
NDA, and the BYODA (collectively, “Agreements”), as well as her duty of trust and
loyalty to MEF, by misappropriating and misusing, as well as conveying, transmitting,
sending, distributing and/or disseminating, without the consent or authorization of MEF,

MEF Confidential Information including trade secrets.

a]
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 23 of 38

84. In furtherance of this aspect of the Schemes (“Trade Secrets Scheme’),
Barbounis has, in flagrant breach of the Agreements, conveyed, transmitted, sent,
distributed and/or disseminated Wire Communications containing MEF Confidential
Information including trade secrets to third parties, her personal computer, and her
personal e-mail account, without the consent or authorization of MEF.

85. Barbounis has used, managed and/or operated MEF as an enterprise for
purposes of RICO to perpetuate and facilitate the Trade Secrets Scheme.

86. The nature, extent and scope of the Trade Secrets Scheme establishes
that there is a real threat that acts in furtherance of the Trade Secrets Scheme will be
repeated in the future.

87. The Wire Communications containing MEF Confidential Information
including trade secrets described below — not discovered by MEF until it conducted the
Post-Resignation Investigation — were conveyed, transmitted, sent, distributed and/or
disseminated by Barbounis to perpetuate and facilitate the Trade Secrets Scheme.

88. The Post-Resignation Investigation revealed that on or about September
8, 2018, Barbounis sent to her personal e-mail account, a proprietary MEF trade secret
paper on funding for United Nations Relief and Works Agency for Palestine Refugees.

89. The Post-Resignation Investigation further revealed that on or about
September 17, 2018, Barbounis sent to her personal e-mail account, a sensitive MEF
trade secret document on countering violent extremism, composed on MEF’s
letterhead.

90. The Post-Resignation Investigation further revealed that on or about April

10, 2019, Barbounis sent to her personal e-mail account, a General Operating Support

20
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 24 of 38

MEF master trade secret document and e-mail listing organizations and donors that had
been approached by or had sent proposals for donations to MEF.

91. The Post-Resignation Investigation further revealed that Barbounis
improperly accessed and electronically backed up on her personal computer, a
confidential MEF master trade secret donor and e-mail distribution list containing more
than 60,000 contacts.

92. The Post-Resignation Investigation further revealed that the Wire
Communications sent by Barbounis to Gehrke and Tomlinson on February 19, 2019, to
advance and promote the political agenda of Robinson, were sent by Barbounis from
MEF’s proprietary licensed Meltwater account.

93. The Post-Resignation Investigation further revealed that on or about April
10, 2019, Barbounis sent a Wire Communication from her personal e-mail to McNulty,
with the subject line “Master GOS Report and Proposal’, which included highly
confidential MEF trade secret donor information including the dollar amounts of
donations.

94. The Post-Resignation Investigation further revealed that on or about April
10, 2019, Barbounis sent a Wire Communication from her personal e-mail account to
Amy Mekelburg (“Mekelburg”), a friend of hers who is affiliated with the RAIR
Foundation, an actual or potential competitor of MEF, which included an excel file with
MEF trade secrets that listed the names, contact information and donation amounts of
approximately 25 donors to MEF.

95. The Post-Resignation Investigation further revealed that on or about April

11, 2019, Barbounis sent a Wire Communication to Mekelburg from her personal e-mail

21
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 25 of 38

account which included an internal MEF e-mail thread containing MEF trade secrets
such as names of actual and prospective donors, as well as donation amounts solicited.

96. The Post-Resignation Investigation further revealed that on or about June
18, 2019, Barbounis sent a Wire Communication to Mekelburg from her personal e-mail
account which included an MEF trade secret document titled “MEF Europe’, which
described MEF’s plans to expand into Europe.

97. The Post-Resignation Investigation further revealed that on or about
August 27, 2019, approximately 18 days after she had resigned from her employment
with MEF, Barbounis sent a Wire Communication to Mekelburg from her personal e-mail
account which included three excel files containing MEF trade secret “media lists”
produced by another MEF employee via a third-party software program; and that
Barbounis had accessed the files the day before she resigned from MEF.

98. As adirect and proximate result of the Trade Secrets Scheme, MEF has
been and will be caused to suffer substantial economic harm and injury to its business;
and MEF has been and will be caused to incur substantial costs of investigation to
uncover Barbounis’ unlawful conduct.

99. Asa further direct and proximate result of the Trade Secrets Scheme,

MEF has suffered a loss of economic value from the MEF Confidential Information
including trade secrets not being generally known or readily ascertainable to third
parties, including actual or prospective competitors of MEF, who have been, are and will
in the future be able to obtain economic value from Barbounis’ improper conveyance,

transmittal, sending, distribution and/or dissemination thereof.

22
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 26 of 38

100. In addition, as a further direct and proximate result of the Trades Secrets
Scheme, Barbounis can and is likely to obtain value and economic gain for herself as a
direct and proximate result of her continuing improper access to as well as her
conveyance, transmittal, sending, distribution and/or dissemination of the MEF
Confidential Information including trade secrets.

FIRST CAUSE
18 U.S.C. §1962(c) - FEDERAL CIVIL RICO

101. MEF incorporates by reference all allegations set forth in Jf] 1 through
100, above, as if set forth fully and at length herein.

A. Applicable Statutes

102. 18U.S.C. §1962(c) makes it “unlawful for any person employed by or
associated with any enterprise engaged in, or the activities of which affect, interstate or
foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such
enterprise’s affairs through a pattern of racketeering activity...”.

103. The Federal RICO Statute, and specifically, 18 U.S.C. §1964(c), creates a
private right of action for “[a]ny person injured in his business or property by reason of a
violation of [18 U.S.C. §] 1962,” and provides that a person so injured “may sue therefor
in any appropriate United States district court and shall recover threefold the damages
he sustains and the cost of the suit, including a reasonable attorney’s fee[.]”

B. The Enterprise

104. MEF, as a 501(c)(3) nonprofit organization, is and at all relevant times has

been a legal entity and an “enterprise” within the meaning of 18 U.S.C. §1961(4).

23
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 27 of 38

105. Throughout the course of her employment at MEF from October 16, 2017
through August 7, 2019, Barbounis, as Executive Liaison and Director of
Communications, along with other persons, conducted and managed the affairs of MEF,
the enterprise.

106. At all relevant times, the activities of MEF have affected interstate and
foreign commerce in that MEF has provided services to clients located in states other
than Pennsylvania as well as foreign countries, and it is an organization and business
which provides and uses goods and services which travel in interstate and foreign
commerce,

C. The Racketeering Violations

107. From June 2018 through the time her employment relationship with MEF
ended on August 7, 2019 — a period of at least 14 months — Barbounis, as a person
associated with and employed by the enterprise MEF, knowingly and unlawfully
conducted and participated, directly and indirectly, in the enterprise through a pattern of
racketeering activity within the meaning of 18 U.S.C. §1961(1) and 18 U.S.C. §1961(5),
all in violation of 18 U.S.C. §1962(c).

108. Barbounis has engaged in a pattern of racketeering activity by committing
at least two predicate acts of racketeering activity as of the effective date of RICO, with
each such act occurring within 10 years of the previous act.

109. The predicate acts of racketeering activity committed by Barbounis
constitute wire fraud in violation of 18 U.S.C. §1343 and theft of trade secrets in

violation of 18 U.S.C. §1832.

24
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 28 of 38

110. The nature and extent of the predicate acts of racketeering committed by
Barbounis that constitute theft of trade secrets pose a real threat of repetition in the
future, particularly in the light of MEF’s discovery that Barbounis conveyed, distributed
and/or disseminated MEF trade secrets to a third party, Mekelburg, after Barbounis had
left the employment of MEF.

D. First Component of Schemes — Wire Communications and Deceptive
Acts Associated with Concealment of Thomas’ Theft

111. One component of the Schemes which violated RICO includes the

following pattern of Wire Communications and deceptive acts committed by Barbounis:

(a) In an e-mail she sent to Roman on June 3, 2018, Barbounis
requested permission of MEF to travel to London “to attend” the Robinson Rally and
“help out,”

(b) At all relevant times, Barbounis was aware that MEF had paid
Thomas $32,000, and that the money was to be used exclusively to fund the Robinson
Rally, and for no other purpose;

(c) As of the time of the Robinson Rally, or shortly thereafter,
Barbounis became aware of Thomas’ Theft of a substantial portion of the $32,000;

(d) From approximately June 2018 until she left the employment of
MEF on August 7, 2019, and thereafter, Barbounis deliberately concealed her
knowledge of Thomas’ Theft from MEF, as a result of which MEF was unable to discover
Thomas’ Theft until it conducted the Post-Resignation Investigation;

(e) | While concealing Thomas’ Theft from MEF, Barbounis assured
Thomas that she would not tell MEF about it and she conspired with Thomas to keep It a

secret from MEF;

25
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 29 of 38

(f) MEF discovered in the Post-Resignation Investigation that
Barbounis’ deliberate concealment of Thomas’ Theft was motivated by the fact that she
had initiated and continued an extramarital affair with Thomas shortly after the June
2018 Robinson Rally, and had returned to the U.K. and Europe on a number of
occasions between July 2018 and the Spring of 2019 to pursue and carry on the Thomas
Affair, while she was on the payroll of MEF;

(g) | On December 10, 2018, Barbounis sent a Wire Communication to
her supervisor at MEF, Pipes, assuring Pipes that she would not “hide things” from him;
and MEF discovered in the Post-Resignation Investigation that this statement was false
and intended to mislead Pipes to believe she was honest and trustworthy, when she was
continuing to conceal Thomas’ Theft from MEF;

(h) MEF discovered in the Post-Resignation Investigation that on March
7, 2019, Barbounis sent a Wire Communication to Thomas’ significant other, Bishop, in
which Barbounis admitted that Thomas “stole” money from MEF and that she was
“keeping it quiet from MEF,”

(i) MEF further discovered in the Post-Resignation Investigation that on
June 10, 2019, Barbounis sent a Wire Communication to a third party, Baird, in which
she acknowledged to Baird that she knew Thomas had stolen $20,000 of the MEF
money that was to have been used for the Robinson Rally;

(j) MEF further discovered in the Post-Resignation Investigation that
notwithstanding her written assurance to Pipes that she would not “hide things” from him,

she had traveled to Belgium from January 28, 2019 until February 5, 2019, to spend time

26
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 30 of 38

with Thomas and continue the Thomas Affair, as she was continuing to conceal Thomas’
Theft from MEF;

(k) MEF further discovered in the Post-Resignation Investigation that in
2019, while employed by MEF, Barbounis sent a Wire Communication to another third
party, Walton, in which she stated that she wanted to “move on” from Thomas and was
“willing to forget the money” stolen by Thomas from MEF; and

(!) MEF further discovered in the Post-Resignation Investigation that
notwithstanding her written assurance to Pipes that she would not “hide things” from
him, she had falsely stated to Pipes when she took a trip to the U.K. in the Spring of
2019 that she was vacationing with her children, when the true purpose of the trip was
to carry on the Thomas Affair, as she was continuing to conceal Thomas’ Theft from
MEF.

E. Second Component of Schemes — Wire Communications and
Deceptive Acts Associated with Barbounis’ Abandonment of Her Job
Responsibilities for MEF Pursuant to a Plan to Work Exclusively with
Robinson, to Enrich Herself, and to Pursue the Thomas Affair

112. Through a series of Wire Communications and deceptive acts described
herein, Barbounis further violated RICO by willfully abandoning her job duties for MEF
pursuant to her Plan to work exclusively for Robinson, to enrich herself, and to pursue
the Thomas Affair.

113. The Wire Communications and acts of deception related to this
component of the Schemes, which were in violation of RICO, have included the
following:

(a) From June 2018 until she resigned from MEF on August 7, 2019,

while she was on the payroll of MEF, Barbounis did substantial unauthorized work for

2/
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 31 of 38

Robinson in the U.K. and in the U.S.; and Barbounis willfully concealed from MEF the
nature, full scope and extent of the work she was doing for Robinson as well as her
Plan to leave MEF to continue working for Robinson;

(b) MEF discovered in the Post-Resignation Investigation that on
November 6, 2018, Barbounis sent a Wire Communication to Thomas stating that her
“sole mission” was to get Robinson to the U.S.;

(c) MEF further discovered the Post-Resignation Investigation that on
December 8, 2018, Barbounis sent a Wire Communication to her husband in which she
stated that she and Robinson “might start [their] own thing;”

(d) On December 10, 2018, Barbounis sent a Wire Communication to
her supervisor at MEF, Pipes, in which she intentionally misled and deceived him to
believe that she had discontinued her work for Robinson and would thereafter focus on
her assigned responsibilities for MEF;

(e) Barbounis’ December 10, 2018 Wire Communication to Pipes
further stated, falsely, that she would not “hide things” from Pipes, when in fact, as MEF
later discovered in the Post-Resignation Investigation, she deliberately concealed from
MEF and Pipes, throughout the course of her employment, the nature, full scope and
extent of her unauthorized work for Robinson, as well as the Thomas Affair, all the while
as she was receiving her salary and benefits from MEF;

(f) MEF discovered in the Post-Resignation Investigation that on
February 19, 2019, Barbounis sent Wire Communications on behalf of Robinson to third
parties to support Robinson’s political agenda as well as an event involving Robinson in

the U.K. that Barbounis and Robinson were organizing and planning;

28
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 32 of 38

(g) | MEF further discovered in the Post-Resignation Investigation that
as of February 2019, Barbounis had begun to work for Robinson as Director of
Communications for TR.News, while she was still employed by MEF as its Director of
Communications;

(n) | MEF further discovered in the Post-Resignation Investigation that
on February 27, 2019, Barbounis sent a Wire Communication to a third party on behalf
of Robinson, identifying herself as Director of Communications for TR. News;

(i) MEF further discovered in the Post-Resignation Investigation that in
March of 2019, that Barbounis made an agreement with a Robinson supporter, Levant,
under which she would be paid a $100,000 commission if she could assist Levant in
finding a donor for Levant to open a branch of Rebel in the U.S., and that Barbounis
intended to keep the commission for herself and to conceal it from MEF;

(j) MEF further discovered in the Post-Resignation Investigation that
between March 15 and 19, 2019, Barbounis sent a series of Wire Communications to
Levant and Giles (the potential donor) in connection with her plan to receive the
$100,000 commission if Giles would agree to provide funding to Levant;

(k) In the Spring of 2019, in clear violation of directives she had
received from Pipes, and while she was on the MEF payroll, Barbounis planned,
operated, and attended three rallies for Robinson in the U.K. to support Robinson and
his political agenda;

(I) At all relevant times, Barbounis was aware that her ongoing

activities on behalf of Robinson, his political agenda, and his campaign for a seat on the

29
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 33 of 38

European Parliament — unauthorized by MEF — jeopardized MEF’s status as a 501(c)(3)
organization;

(m) MEF discovered in the Post-Resignation Investigation that in July of
2019, Barbounis drafted and issued Wire Communications on behalf of Robinson, in the
form of press releases that were widely distributed, in which she identified herself as a
representative of Robinson and TR. News and for which she used MEF’s proprietary
software; and

(n) MEF further discovered in the Post-Resignation Investigation that
notwithstanding the assurance Barbounis had given to Pipes in her Wire
Communication of December 10, 2018, that she would not “hide things” from Pipes,
Barbounis had traveled to Europe repeatedly in 2018 and 2019 to pursue the Thomas
Affair (as well as her affair with Walton), all while she was on the MEF payroll.

F. Third Component of Schemes — Wire Communications and Deceptive
Acts Associated with Theft of Trade Secrets

414. As described herein, Barbounis further violated RICO by misappropriating,
misusing, conveying, transmitting, sending, distributing and/or disseminating, without
the consent or authorization of MEF, MEF Confidential Information including trade
secrets.

115. The Wire Communications and unlawful acts of Barbounis related to this
component of the Schemes have included the following:

(a) On or about October 16, 2017, Barbounis signed the NDA, in which
she acknowledged that she would be given access to MEF Confidential Information

including trade secrets during her employment with MEF;

30
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 34 of 38

(b) In the NDA, Barbounis agreed, inter alia, to “take reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of [MEF]
Confidential Information” and that she would not “disclose any [MEF] Confidential
Information to any third party” without the “prior written consent of MEF”;

(c) The NDA defined “Confidential Information” to include trade secrets
such as the names and addresses of MEF’s actual and potential donors who have
provided or may provide financial support to MEF;

(d) On or about January 2019, Barbounis executed the BYODA, in
which she agreed to have her computer device password-protected at all times as well
as other protections which included that no other persons would have access to any
MEF data contained in her device and that she would not use the device for any illegal
or unlawful purpose;

(e) Pursuant to the BYODA, Barbounis conducted her work for MEF on
the device referenced therein, which contained MEF Confidential Information including
trade secrets of MEF to which she was given access as an employee of MEF, including
but not limited to MEF funding sources, fund raising practices, donor information, project
and donor proposals, media member lists and marketing initiatives; and

(f) As alleged above, MEF discovered in the Post-Resignation
Investigation that at various times between September 8, 2018 and August 27, 2019,
Barbounis repeatedly violated the NDA, the BYODA, as well as her trust and fiduciary
obligations to MEF, by conveying, transmitting, sending, distributing and/or

disseminating Wire Communications containing MEF Confidential Information including

31
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 35 of 38

trade secrets to her personal computer, her personal e-mail account, and third parties,
without the knowledge, consent or authorization of MEF.

116. These acts committed by Barbounis were in violation of RICO and 18
U.S.C. §1832(a)(1) and (2).

G. Pattern of Racketeering Activity

117. The course of conduct engaged in by Barbounis constituted the requisite
“continuity” and “relatedness” of the racketeering activity, thereby constituting a pattern
of racketeering activity as defined by 18 U.S.C. §1961(5).

118. The “relatedness” prong is established because the predicate acts
committed by Barbounis have similar purposes, results, participants, or methods of
commission and/or are related to the affairs of the enterprise.

119. All predicate acts committed by Barbounis pursuant to the Schemes, as
alleged above, had the purpose and effect of defrauding MEF, depriving MEF of
economic value, and injuring MEF in its business or property.

120. MEF is able to satisfy the “continuity” prong because the racketeering
activity occurred repeatedly over a period of at least 14 months; and in addition, the acts
and pattern of wire fraud and theft of trade secrets have involved different but related
Schemes that were continuous over the 14-month period, with Wire Communications
and deceptive acts occurring on a regular basis.

121. In addition, as alleged above, the nature and extent of the theft of trade
secrets component of the Schemes, including the fact that Barbounis conveyed,

distributed and/or disseminated MEF Confidential Information including trade secrets to

32
Case 2:21-cv-00310-BMS Document1 Filed 01/22/21 Page 36 of 38

a third party after she had resigned from her employment with MEF, establishes that
there is a real threat of continuity of the activity in the future.
H. Injury
122. As adirect and proximate result of Barbounis’ predicate acts of
racketeering in violation of 18 U.S.C. §1962(c), MEF has been injured in its business or
property as set forth more fully above.
SECOND CAUSE

18 U.S.C. §1962(d) — FEDERAL CIVIL RICO CONSPIRACY

123. MEF incorporates by reference all allegations set forth in {J 1 through
122, above, as if set forth fully and at length herein.

124. From June of 2018 through August 7, 2019, Barbounis conspired to
violate 18 U.S.C. §1962(c), in that Barbounis agreed with one or more co-conspirators
to conduct or participate in the affairs of the enterprise, MEF, through a pattern of
racketeering activity consisting of a series of acts alleged above that were in violation of
18 U.S.C. §1343 (wire fraud) and 18 U.S.C. §1832 (theft of trade secrets).

425. The conspiratorial objective of the mutual agreement was to cause injury
to MEF’s business or property, and therefore, the conduct pursuant to the conspiracy
violated 18 U.S.C. §1962(d).

126. Barbounis, as a co-conspirator, intended to and did complete and facilitate

the Schemes to defraud MEF, as alleged above.

33
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 37 of 38

127. As alleged above, Barbounis has engaged in numerous predicate acts of
racketeering activity in furtherance of the conspiracy, which were designed to and did
defraud MEF and cause injury to MEF’s property or business.

428. The nature of Barbounis’ acts, material misrepresentations, and material
omissions, in furtherance of the conspiracy, gives rise to an inference that Barbounis
agreed to the objective of 18 U.S.C. §1962(d) by conspiring in violation of 18 U.S.C.
§1962(c), and establish that Barbounis was at all relevant times aware that the acts and
omissions she committed in furtherance of the Schemes and the conspiracy have been
and are part of an overall pattern of racketeering activity.

PRAYER FOR RELIEF

129. MEF requests that it be granted the following relief:

(a) | Actual damages to compensate it for the injuries it has sustained to
its business or property as a direct and proximate result of Barbounis’ violations of
RICO;

(b) Treble damages;

(c) Reasonable attorney's fees and costs; and

(d) Whatever and further relief that is just and appropriate.

Sidney L. Gold & Associates, P.C.

[si Sidney L. Gold

Sidney L. Gold, Esquire

1835 Market Street, Suite 515
Philadelphia, PA 19103

(215) 569-1999 — Office

SGold@DiscrimLaw.net

 

34
Case 2:21-cv-00310-BMS Document 1 Filed 01/22/21 Page 38 of 38

Date: January 22, 2021

SS

Sidkoff, Pincus & Green, P.C.

/s Robert A. Davitch

Robert A. Davitch, Esq.

1101 Market Street, Suite 2700
Philadelphia, PA 19107

(215) 574-0600 — Office

(215) 574-0310 — Fax
rad@sidkoffpincusgreen.com

 

Attorneys for Plaintiff, The Middle East
Forum
